The facts which are decisive of the issues are not in dispute. Section 3897, Revised Statutes, passed in 1904, provided that in city school districts the board of education should consist of not less than two members nor more than seven members elected a large, and not less than two nor more than thirty members elected from sub-districts. It further provided that in cities containing a population of less than 50,000 the board of education should consist of not less than three members nor more than seven members elected at large.
Under the provisions of this act, the five cities of this state having a population of over 50,000 had, at .the time this act was amended, May 9, 1908, boards of education constituted as follows;
*570CITY SCHOOL BOARDS. AT LARGE. SUB-DIS.
Cincinnati...........3 24
Cleveland . . 5 2
Columbus...........3 12
Toledo.............3 2
Dayton............2 10
This act was amended May 9, 1908 (99 O. L., 585). By this amendment it is provided that in city school districts the board of education shall consist of not less than three nor more than seven members elected at large, provided that in cities having a population of more than 50,000 persons the board shall consist of not less than two nor more than seven memb'ers elected at large, and of not less than two members nor more than twelve members elected from sub-districts. By this act the members to be elected at large from cities is changed from “not less than two to not more than seven at large” to “not less than three to not more than seven, ’ ’ with a proviso that in cities of more than 50,000 it should consist of not less than two nor more than seven members at large and not more than twelve members from sub-districts. Cities of more than 50,000 are thus brought within the proviso, whereas in the former act cities of less than 50,000 were brought within the proviso. It is further provided in the act .as follows:
“Provided, further, that whenever the number of the members of the board of education in the school districts of cities which at the last or any 'subsequent federal census may have a population of more than 50,000 persons is changed under the provisions of this act, then such board of education shall consist of not less than three members nor more than seven members elected at large by the qualified electors of such city school district.”
The effect of this act was to change the board of education in Cincinnati and not in the other four cities in the same class. It deprived the city of Cincinnati from having in its board of education any members from sub-districts, and required the board to have at least three members at large instead of two members at large, which the other cities might have, and which the city of Dayton now has. The act, therefore, does not operate uni*571formly throughout the state in -cities within the same class, and the uniformity is destroyed by force of the- terms of the statute, and not by the discretion lodged in the cities themselves.
Nor -does this act bring Cincinnati- within the provisions of the' statute applicable to cities under 50,000 persons — for the' board created by this act contains members-at large who were not elected by the qualified electors of the city at large, but members at large who were elected from sub-districts and who became members at large by being chosen by lot. The result is that this act applies only to the city of Cincinnati. That it was intended by the Legislature to apply -only to the city of Cincinnati is certain by the terms of the act when considered in connection with the facts that existed at the time in the different cities of the state. If there could possibly be any question as to this, it is quickly dispelled by reading the Ii-ouse and Senate journal- at the time of the passage of the act.
Having arrived at this- conclusion, little else-need be said; nothing by way of argument — for it is now -a settled law of this state that a law -of this character is a law of general nature and must-have a uniform operation throughout the state, as required by Article II, Section 26, of the Constitution.
The Supreme Court of fhe state having so frequently declared such attempts- to violate this wise provision of the Constitution to be invalid, it seems somewhat strange that this law was enacted.
It is urged that the office -of president of the board of education is not a public office, and therefore Section 8, Revised Statutes, which provides that any one holding an office or public trust shall continue therein until his successor is elected or appointed' or qualified, does- not- apply to the relator, his term of office having expired January 1, 1909.
We think, however, that the office of president of the board of education is an office coming .under this section. Under Sections 3974, 3980, 3982, 3983 and 3984, the president performs other duties besides acting as presiding officer at the meetings of the board, and by virtue of his office he performs for the state the important office of executing deeds for real estate and being *572the custodian of the bond of the clerk. It would seem to be an office under the holding of the Supreme Court in the case of Attorney-General v. Anderson, 45 O. S., 196.
It is further urged that the relator has estopped himself by his conduct in participating under the law in the reorganization of the board. We think this proposition can not be maintained. Mt. Vernon v. State, 7 O. S., 428, and the leading case of Turnipseed v. Hudson, 50 Miss., 429.
It is unfortunate, to say the least, that the affairs of this important board should be placed in this confused condition, and, while we regret it, it is not within our -judicial power to prevent it.
It is urged that if the law of 1908 is unconstitutional the law of 1904 is also unconstitutional, but we are not inclined to hold that the law of 1904 is unconstitutional. The law is general in character, and, so far .as the terms of the law are concerned, operates uniformly throughout the-state. The discretion lodged in' the cities as to the number of the members constituting the board does not destroy the uniformity of its operation.
If we are correct in our conclusions, it follows that the relator is entitled to the office.